Title: IV. “A Dissertation on the Canon and the Feudal Law,” No. 2, 19 August 1765
From: Adams, John
To: Boston Gazette (newspaper)


      
       
        Monday, 19 August 1765
       
      
      THUS accomplished were many of the first Planters of these Colonies. It may be thought polite and fashionable, by many modern fine Gentlemen perhaps, to deride the Characters of these Persons, as enthusiastical, superstitious and republican: But such ridicule is founded in nothing but foppery and affectation, and is grosly injurious and false. Religious to some degree of enthusiasm it may be admitted they were; but this can be no peculiar derogation from their character, because it was at that time almost the universal character, not only of England, but of Christendom. Had this however, been otherwise, their enthusiasm, considering the principles in which it was founded, and the ends to which it was directed, far from being a reproach to them, was greatly to their honour: for I believe it will be found universally true, that no great enterprize, for the honour or happiness of mankind, was ever achieved, without a large mixture of that noble infirmity. Whatever imperfections may be justly ascribed to them, which however are as few, as any mortals have discovered their judgment in framing their policy, was founded in wise, humane and benevolent principles; It was founded in revelation, and in reason too; It was consistent with the principles, of the best, and greatest, and wisest legislators of antiquity. Tyranny in every form, shape, and appearance was their disdain, and abhorrence; no fear of punishment, not even of Death itself, in exquisite tortures, had been sufficient to conquer, that steady, manly, pertenacious spirit, with which they had opposed the tyrants of those days, in church and state. They were very far from being enemies to monarchy; and they knew as well as any men, the just regard and honour that is due to the character of a dispenser of the misteries of the gospel of Grace: But they saw clearly, that popular powers must be placed, as a guard, a countroul, a ballance, to the powers of the monarch, and the priest, in every government, or else it would soon become the man of sin, the whore of Babylon, the mystery of iniquity, a great and detestable system of fraud, violence, and usurpation. Their greatest concern seems to have been to establish a government of the church more consistent with the scriptures, and a government of the state more agreable to the dignity of humane nature, than any they had seen in Europe: and to transmit such a government down to their posterity, with the means of securing and preserving it, for ever. To render the popular power in their new government, as great and wise, as their principles and theory, i. e. as human nature and the christian religion require it should be, they endeavored to remove from it, as many of the feudal inequalities and dependencies, as could be spared, consistently with the preservation of a mild limited monarchy. And in this they discovered the depth of their wisdom, and the warmth of their friendship to human nature. But the first place is due to religion. They saw clearly, that of all the nonsense and delusion which had ever passed thro’ the mind of man, none had ever been more extravagant than the notions of absolutions, indelible characters, uninterrupted successions, and the rest of those phantastical ideas, derived from the common law, which had thrown such a glare of mystery, sanctity, reverence and right reverence, eminence and holiness, around the idea of a priest, as no mortal could deserve, and as always must from the constitution of human nature, be dangerous in society. For this reason, they demolished the whole system of Diocesan episcopacy and deriding, as all reasonable and impartial men must do, the ridiculous fancies of sanctified effluvia from episcopal fingers, they established sacerdotal ordination, on the foundation of the bible and common sense. This conduct at once imposed an obligation on the whole body of the clergy, to industry, virtue, piety and learning, and rendered that whole body infinitely more independent on the civil powers, in all respects than they could be where they were formed into a scale of subordination, from a pope down to priests and fryars and confessors, necessarily and essentially a sordid, stupid, wretched herd; or than they could be in any other country, where an archbishop held the place of an universal bishop, and the vicars and curates that of the ignorant, dependent, miserable rabble aforesaid; and infinitely more sensible and learned than they could be in either. This subject has been seen in the same light, by many illustrious patriots, who have lived in America, since the days of our fore fathers, and who have adored their memory for the same reason. And methinks there has not appeared in New England a stronger veneration for their memory, a more penetrating insight into the grounds and principles and spirit of their policy, nor a more earnest desire of perpetuating the blessings of it to posterity, than that fine institution of the late chief justice Dudley, of a lecture against popery, and on the validity of presbyterian ordination. This was certainly intended by that wise and excellent man, as an eternal memento of the wisdom and goodness of the very principles that settled America. But I must again return to the feudal law.
      The adventurers so often mentioned, had an utter contempt of all that dark ribaldry of hereditary indefeasible right—the Lord’s anointed—and the divine miraculous original of government, with which the priesthood had inveloped the feudal monarch in clouds and mysteries, and from whence they had deduced the most mischievous of all doctrines, that of passive obedience and non resistance. They knew that government was a plain, simple, intelligible thing founded in nature and reason and quite comprehensible by common sense. They detested all the base services, and servile dependencies of the feudal system. They knew that no such unworthy dependences took place in the ancient seats of liberty, the republic of Greece and Rome: and they tho’t all such slavish subordinations were equally inconsistent with the constitution of human nature and that religious liberty, with which Jesus had made them free. This was certainly the opinion they had formed, and they were far from being singular or extravagant in thinking so. Many celebrated modern writers, in Europe, have espoused the same sentiments. Lord Kaim’s, a Scottish writer of great reputation, whose authority in this case ought to have the more weight, as his countrymen have not the most worthy ideas of liberty, speaking of the feudal law, says, “A constitution so contradictory to all the principles which govern mankind, can never be brought about, one should imagine, but by foreign conquest or native usurpations.” Brit. Ant. P. 2. Rousseau speaking of the same system, calls it “That most iniquitous and absurd form of government by which human nature was so shamefully degraded.” Social Compact, Page 164. It would be easy to multiply authorities, but it must be needless, because as the original of this form of government was among savages, as the spirit of it is military and despotic, every writer, who would allow the people to have any right to life or property, or freedom, more than the beasts of the field, and who was not hired or inlisted under arbitrary lawless power, has been always willing to admit the feudal system to be inconsistent with liberty and the rights of mankind.
     